DETAILED ACTION

Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12-17 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by 3GPP TR 23.288 version 4.0 (2019-04) Technical specification group services and system aspects: Architecture enhancements for 5G system (5GS) to support network data analytics services (Release 16) (Reference from IDS dated 12/26/2021, hereinafter “3GPP”) .

 	As to claims 1, 13 and 20, 3GPP discloses a method, comprising: 
 	receiving, by a data analysis network element, an analysis request from a requester, wherein the analysis request comprises information about a target network element (page 30, section “6.6.4 Procedures”; and figures 6.5.4-1 and 6.6.4-1: an NWDAF receives a Nnwdaf_AnalyticsInfo_Request request from a consumer NF for requesting analytics, wherein the Nnwdaf_AnalyticsInfo_Request request comprises an NF identifier of a target NF and NF load information as the requested analytics); 
 	obtaining, by the data analysis network element, load data of the target network element based on the analysis request, wherein the load data comprises service load information (see in particular page 17, section “ Procedure for Data Collection from NRF”; page 27, section “6.5.4 Procedures”, page 30, section “6.6.4 Procedures”; and figures 6.5.4-1 and 6.6.4-1: the NWDAF derives the requested analytics based on the received NF load information); 
 	generating, by the data analysis network element, an analysis result of the target network element based on the load data (see in particular page 27, section “6.5.4 figures 6.5.4-1 and 6.6.4-1: the NWDAF derives the requested analytics based on the received NF load information); and 
 	sending, by the data analysis network element, the analysis result to the requester (page 30 section “6.6.4 Procedures”; and figures 6.5.4-1 and 6.6.4-1 : the NWDAF transmits an Nnwdaf_AnalyticsInfo_Request response relating to the requested analytics to the consumer NF).  

 	As to claim 2, 3GPP discloses the method according to claim 1, wherein the service load information comprises at least one of a service load, an upper limit of the service load, or a ratio of the service load (page 27, 6.6.4, discloses getting the load information on the area of interest).  

 	As to claim 3, 3GPP discloses the method according to claim 1, wherein the analysis result comprises at least one of an average value or a peak value of the service load information of the target network element ( page 19,  6.3.3  “Analytics exposure”, discloses load level threshold value which is equivalent to the peak value of the service load).  

 	As to claim 4, 3GPP discloses the method according to claim 1, wherein the load data further comprises resource load information (page 24, “6.5.3 Output analytics” discloses NF load of the specific NF instance), and the analysis result further comprises at least one of an average value or a peak value of the resource load information of the target network element (page 24,”6.5.3 Output analytics” discloses NF peak load that discloses the maximum load of the NF instance over the observation period).  

 	As to claim 5, 3GPP discloses the method according to claim 4, wherein the analysis request further comprises information about a network slice ; and the load data corresponds to the network slice (page 19, “6.3.3 Analytics exposure” discloses load level information for the network slice instance and load  level threshold value).  

 	As to claim 12, 3GPP discloses the method according to claim 1, further comprising: sending, by the requester, the analysis request to the data analysis network element (page 30 section “6.6.4 Procedures”; and figures 6.5.4-1 and 6.6.4-1 : the NWDAF transmits an Nnwdaf_AnalyticsInfo_Request response relating to the requested analytics to the consumer NF).    

 	As to claim 14, 3GPP discloses the apparatus according to claim 13, wherein the service load information comprises at least one of a service load, an upper limit of the service load, or a ratio of the service load (page 27, 6.6.4, discloses getting the load information on the area of interest).  
  
 	As to claim 15, 3GPP discloses the apparatus according to claim 13, wherein the analysis result comprises at least one of an average value or a peak value of the service load information of the target network element ( page 19,  6.3.3  “Analytics exposure”, discloses load level threshold value which is equivalent to the peak value of the service load).    

 	As to claim 16, 3GPP discloses the apparatus according to claim 13, wherein the load data further comprises resource load information (page 24, “6.5.3 Output analytics” discloses NF load of the specific NF instance), and the analysis result further comprises at least one of an average value or a peak value of the resource load information of the target network element (page 24,”6.5.3 Output analytics” discloses NF peak load that discloses the maximum load of the NF instance over the observation period).    

 	As to claim 17, 3GPP discloses the apparatus according to claim 16, wherein the analysis request further comprises information about a network slice, and the load data corresponds to the network slice (page 19, “6.3.3 Analytics exposure” discloses load level information for the network slice instance and load  level threshold value).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Xin et al. (U.S. 2021/0204198 A1, hereinafter “Xin”).

 	As to claims 8 and 18, 3GPP discloses the method according to claim 1, however 3GPP does not explicitly disclose the method wherein the service load information comprises load data related to a quality of service flow.  
 	In an analogous art, Xin discloses the method wherein the service load information comprises load data related to a quality of service flow (para. [0012]; discloses network quality requirement information is used to indicate a network quality parameter required by the service based on total quantity or load of services).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP by incorporating a quality of service metric to determine the load of the node as taught by Burkhardt in order to help maintain the quality of the data flow through the network node.


 	As to claims 9 and 19, 3GPP-Xin discloses the method according to claim 8, wherein the load data related to the quality of service flow comprises one or more of: quality of service flow data (para.[0035]; discloses “the network quality requirement information includes one or more of the following information: a first data value of a bandwidth, a first data value of a delay, a first data value of a packet loss rate, and a first data value of jitter.”), performance measurement data of the quality of service flow, or a ratio of a service load that is related to the quality of service flow and that is of the target network element to a maximum service load of the quality of service flow.  

Allowable Subject Matter

Claims 6, 7, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457